DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 14-16, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kijimoto [20040163639].
With respect to claim 1, Kijimoto discloses: A gas-fired cooking grill comprising: a cooking chamber (2); a gas burner (3, 4, 5) for heating the cooking chamber; a first valve (6) associated with the gas burner to control a gas flow to the gas burner; and a second valve (7) configured to controllably supply gas to the gas burner via the first valve, the second valve being automatically adjustable based on a desired temperature of the cooking chamber and an actual temperature of the cooking chamber [paragraph 0017-0020].
Kijimoto further shows:
{cl. 7} The gas-fired cooking grill of claim 1, wherein the gas burner (3, 4, 5) is one of a plurality of gas burners for heating the cooking chamber, and the gas-fired cooking grill includes a gas manifold for distributing the gas from the second valve (7) to the plurality of gas burners [see FIG 1].
{cl. 8} The gas-fired cooking grill of claim 7, wherein: the first valve (6) is one of a plurality of first valves; and each of the plurality of first valves is associated with a respective one of the plurality of gas burners (3, 4, 5) [see FIG 1].
With respect to claim 9, Kijimoto discloses: A method of operating a gas-fired cooking grill, the method comprising: delivering gas to a gas burner (3, 4, 5) configured to heat a cooking chamber (2) of the gas- fired cooking grill via a first valve (6) associated with the gas burner; igniting (via electrode 9) the gas at the gas burner to heat the cooking chamber; and automatically controlling, using a second valve (7), gas flow to the gas burner via the first valve based on a desired temperature of the cooking chamber and an actual temperature of the cooking chamber [paragraph 0017-0020].
Kijimoto further shows:
{cl. 14} The method of claim 9, comprising distributing the gas from the second valve (7) to two or more gas burners (3, 4, 5) via a gas manifold [see FIG 1].
{cl. 15} The method of claim 9, comprising distributing the gas from the second valve (7) to two or more gas burners (3, 4, 5) via respective two or more first valves associated with the two or more gas burners [see FIG 1].
With respect to claim 16, Kijimoto discloses: A system for operating a gas-fired appliance, the system comprising: a gas burner (3, 4, 5) for heating a chamber (2) of the gas-fired appliance (1); a first valve (6) associated with the gas burner to control a gas flow to the gas burner; and a second valve (7) configured to controllably supply gas to the gas burner via the first valve, the second valve being automatically adjustable based on a desired temperature of the chamber and an actual temperature of the chamber [paragraph 0017-0020].
Kijimoto further shows:
{cl. 22} The system of claim 16, wherein the gas burner is one of a plurality of gas burners for heating the chamber, and the system includes a gas manifold for distributing the gas from the second valve to the plurality of gas burners (3, 4, 5) [see FIG 1].
{cl. 23} The system of claim 22, wherein: the first valve is one of a plurality of first valves; and each of the plurality of first valves (6) is associated with a respective one of the plurality of gas burners (3, 4, 5) [see FIG 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 10-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kijimoto [20040163639], further in view of Keating [2846147].
With respect to claims 2-5, 10-12, and 17-20 Kijimoto discloses the invention as substantially claimed, however does not disclose the details of the valve regarding the thermostatic feature. Keating makes up for these deficiencies by teaching:
{cl. 2} The gas-fired cooking grill of claim 1, wherein the second valve is a thermostatic valve (16, 17) [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 3} The gas-fired cooking grill of claim 1, wherein the second valve is a capillary-type thermostatic valve (16, 17) [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 4} The gas-fired cooking grill of claim 1, wherein the second valve (16, 17) is operatively connected to a capillary tube that is operatively connected to a bulb that is exposed to the actual temperature of the cooking chamber [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 5} The gas-fired cooking grill of claim 1, wherein the second valve (16, 17) is adjustable for setting the desired temperature of the cooking chamber [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 10} The method of claim 9, wherein the second valve is a thermostatic valve (16, 17) [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 11} The method of claim 9, wherein the second valve is a capillary-type thermostatic valve (16, 17) [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 12} The method of claim 9, comprising automatically adjusting the second valve (16) using a capillary tube (17) operatively connected to a bulb that is exposed to the actual temperature of the cooking chamber [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 17} The system of claim 16, wherein the second valve is a thermostatic valve (16, 17) [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 18} The system of claim 16, wherein the second valve is a capillary-type thermostatic valve (16, 17) [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 19} The system of claim 16, wherein the second valve (16, 17) is operatively connected to a capillary tube that is operatively connected to a bulb that is exposed to the actual temperature of the chamber [see FIG 1, col 2, line 63-col 3, line 20].
{cl. 20} The system of claim 16, wherein the second valve (16, 17) is adjustable for setting the desired temperature of the chamber [see FIG 1, col 2, line 63-col 3, line 20].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Kijimoto with the teachings of Keating because Keating provides a known type of valve that allows for cooking control in a frying situation.
Claim(s) 6, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kijimoto [20040163639], further in view of Green [20190203942].
With respect to claims 6, 13 and 21, Kijimoto discloses the invention as substantially claimed, however does not disclose a manually controlled valve. Green makes up for these deficiencies by teaching:
{cl. 6} The gas-fired cooking grill of claim 1, wherein the first valve (220) is manually adjustable [paragraph 0021].
{cl. 13} The method of claim 9, wherein the first valve (220) is manually adjustable [paragraph 0021].
{cl. 21} The system of claim 16, wherein the first valve (220) is manually adjustable [paragraph 0021].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Kijimoto with the teachings of Green because Green provides a manual valve to allow for control of gas flow to the burner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gnadinger [7748374] because of the use of a primary valve 54, with a manifold and branches with secondary valves 56, controlled by 72 [see FIG 2, col 3, line 18-43].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
6/3/2022